Exhibit 10.55

 

JOINDER AGREEMENT AND SUPPLEMENT  

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS JOINDER AGREEMENT AND SUPPLEMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”) is made and entered into this 28th day of January, 2008, by
and among REMINGTON ARMS COMPANY, INC., a Delaware corporation and successor by
merger to RA Factors, Inc., a Delaware corporation (“Remington”), and RA BRANDS,
L.L.C., a Delaware limited liability company (“Brands”), as the existing
borrowers, THE MARLIN FIREARMS COMPANY, a Connecticut corporation (“Marlin”),
and H&R 1871, LLC, a Connecticut limited liability company (“H&R”; together with
Marlin, individually a “New Borrower” and collectively the “New Borrowers”) as
the new borrowers (Remington, Bran ds, Marlin and H&R hereafter referred to as
“Borrowers”, and each individually as a “Borrower”); WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association with an office at 301 South College
Street, Charlotte, North Carolina 28288, in its capacity as administrative and
collateral agent (together with its successors in such capacity, “Agent”) for
various financial institutions (“Lenders”); and such Lenders.

 

Recitals:

Agent, Lenders and Remington and Brands are parties to a certain Amended and
Restated Credit Agreement dated March 15, 2006, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated May 31, 2007, and that
certain Joinder Agreement, Second Amendment and Supplement to Amended and
Restated Credit Agreement dated November 13, 2007 (as at any time amended,
restated, modified or supplemented, the “Credit Agreement”), pursuant to which
Agent and Lenders have made certain revolving credit and term loans to
Borrowers.

Borrowers have advised Agent and Lenders of the proposed acquisition by
Remington of the capital stock of Marlin pursuant to that certain Stock Purchase
Agreement, dated as of December 21, 2007, among Remington, Marlin, the
shareholders of Marlin identified on Schedule 1.1 thereto (collectively, the
“Sellers”) and Frank Kenna, III, in his capacity as the Shareholders’
Representative (which agreement, together with any and all supplements,
additions and amendments thereto, is referred to as the “Purchase
Agreement”)(such acquisition hereafter referred to as the “Marlin Acquisition”).

A condition precedent to the Marlin Acquisition constituting a 2007 Permitted
Acquisition under (and as defined in) the Credit Agreement is the New
Borrowers’execution and delivery of this Agreement.

Marlin, and its wholly-owned subsidiary, H&R, are executing this Agreement to
become parties to the Credit Agreement and in order to induce Agent and Lenders
to extend credit to Marlin and H&R and to continue to make available credit to
the other Borrowers under the Credit Agreement.

The parties now desire to join each of Marlin and H&R as a Borrower and
supplement the Credit Agreement as hereinafter set forth.

 

 


--------------------------------------------------------------------------------



 

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.           Definitions. All capitalized terms used in this Agreement, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.

2.           Joinder of New Borrowers. By their signatures below, and subject to
the satisfaction of the other 2007 Permitted Acquisition Conditions, each New
Borrower becomes a Borrower under the Credit Agreement with the same force and
effect as if originally named therein as a Borrower, and each New Borrower
hereby agrees to all the terms and provisions of the Credit Agreement applicable
to it as a Borrower thereunder. Each reference to “Borrower” or “Borrowers” in
the Credit Agreement shall be deemed to include each New Borrower. Upon the
effectiveness of the joinder of each New Borrower to the Credit Agreement, each
New Borrower shall be directly and primarily liable as a Borrower for all of the
Obligations now or hereafter owing under the Credit Agreement and the other
Credit Documents. The Obligations owing by each New Borrower shall be evidenced
by the Credit Agreement, the Notes and the other Credit Documents. The parties
hereto agree to execute and deliver such instruments, assignments or documents
as are necessary under Applicable Law to give effect to or carry out the intent
and purposes of the joinder of each New Borrower.

3.           Joint and Several Liability; Borrowers’ Representative. Each New
Borrower acknowledges that it has requested Agent and Lenders to extend
financial accommodations to it and to the other Borrowers in accordance with the
provisions of the Credit Agreement, as hereby amended. In accordance with the
terms of the Credit Agreement, each New Borrower acknowledges and agrees that it
shall be jointly and severally liable for any and all Loans and other
Obligations heretofore or hereafter made by Agent and Lenders to any New
Borrower or any of the other Borrowers, and for all interest, fees and other
charges payable in connection therewith. Each New Borrower shall be liable for,
on a joint and several basis, the timely payment by the other Borrowers of, all
of the Loans and the other Obligations, regardless of which Borrower actually
may have received the proceeds of any Loans or other extensions of credit
hereunder or the amount of such Loans received or the manner in which Agent or
any Lender accounts for such Loans or other extensions of credit on its books
and records, it being acknowledged and agreed that Loans to one Borrower inure
to the mutual benefit of all Borrowers and that Agent and Lenders are relying on
the joint and several liability of Borrowers in extending the Loans and
other financial accommodations under the Credit Agreement. Each New Borrower
hereby irrevocably appointsRemington, and Remington agrees to act under the
Credit Agreement as, the agent and representative of itself and each New
Borrower for all purposes under the Credit Agreement, including requesting
Borrowings, selecting whether any Loan or portion thereof is to bear interest as
a Base Rate Loan or a Euro-Dollar Loan, and receiving account statements and
other notices and communications to Borrowers (or either of them) from Agent.
Agent may rely, and shall be fully protected in relying, on any Notice of
Borrowing, Notice of Conversion/Continuation, disbursement instructions,
reports, information, Borrowing Base Certificate or any other notice or
communication made or given by Remington, whether in its own name, on behalf of
any Borrower or on behalf of “the Borrowers”.

4.          Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Credit Documents and all of such
Borrower's covenants, duties, indebtedness and liabilities under the Credit
Documents.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

5.          Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Credit Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof, except
as the enforceability thereof may be limited by laws relating to Insolvency
Proceedings or other similar laws of general application affecting the
enforcement of creditors’ rights generally or by general equitable principles;
all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower);
the Liens granted by such Borrower in favor of Agent are first priority Liens,
subject only to those Permitted Liens which are expressly permitted by the terms
of the Credit Documents to have priority over the Liens of Agent; and, as of the
close of business on January 25, 2007, the unpaid principal amount of the
Revolver Loans totaled $0, the unpaid principal amount of the Term Loan totaled
$25,000,000, and the face amount of outstanding Letters of Credit totaled
$7,435,000.

6.          Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
Agreement, that (i) Marlin is a wholly-owned Subsidiary of Remington and is
engaged in substantially the same business as Remington and operates with
Remington in a joint and common enterprise; (ii) H&R is a wholly-owned
Subsidiary of Marlin and is engaged in substantially the same business as
Remington and operates with Remington in a joint and common enterprise; (iii)
the Schedules attached to this Agreement contain true, accurate and complete
information with respect to each New Borrower and the matters represented and
warranted by each New Borrower pursuant to Section 9 of the Credit Agreement and
such Schedules shall be deemed to supplement and be a part of the Schedules to
the Credit Agreement; (iv) no Default or Event of Default exists on the date
hereof; (v) the execution, delivery and performance of this Agreement have been
duly authorized by all requisite corporate action on the part of such Borrower
and this Agreement has been duly executed and delivered by such Borrower; and
(v) all of the representations and warranties made by such Borrower in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof after giving effect to this Agreement (except where such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct in all material
respects as of such earlier date).

7.           Reference to Credit Agreement. Upon the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Agreement.

8.           Breach of Agreement. This Agreement shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

9.           Expenses of Agent and Lenders. Borrowers agree to pay, on demand,
all reasonable costs and expenses incurred by Agent and Lenders in connection
with the preparation, negotiation and execution of this Agreement and any other
Credit Documents executed pursuant hereto, including, without limitation, the
reasonable costs and fees of Agent's and Lenders’ legal counsel.

10.         Effectiveness; Governing Law. This Agreement shall be effective upon
execution and delivery by Borrowers and acceptance by Agent and the Lenders
(notice of which acceptance is hereby waived), whereupon the same shall be
governed by and construed in accordance with the

 

-3-

 


--------------------------------------------------------------------------------



 

internal laws of the State of New York (without giving effect to the conflict of
laws principles thereof, other than Section 5-1401 of the New York General
Obligations Law).

11          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

12.         No Novation, etc. Except as otherwise expressly provided in this
Agreement, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Credit Documents, each of which shall
remain in full force and effect. This Agreement is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

13.         Counterparts; Telecopied Signatures. This Agreement may be executed
in any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission or by portable
document format by electronic mail shall be deemed to be an original signature
hereto.

14.         Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

15.         Section Titles. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.

16.         Release of Claims.To induce Agent and Lenders to enter into this
Agreement, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, that are
known to such Borrower as of the date of this Agreement, or that such Borrower
should have reasonably known, arising under or in connection with any of the
Credit Documents. Each Borrower represents and warrants to Lender that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.

17.         Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Agreement.

[Signatures begin on next page]

 

-4-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

EXISTING BORROWERS:

 

REMINGTON ARMS COMPANY , INC.

 

By:            /s/ Stephen P. Jackson, Jr.                 
Name:      Stephen P. Jackson, Jr.                          
Title:        CFO, Treasurer, Secretary                       

 

Address:

870 Remington Drive

Madison, North Carolina 27025

Attention: President

Telecopier No.: (336) 548-7801

 

RA BRANDS, L.L.C.

 

By:            /s/ Stephen P. Jackson, Jr.                 
Name:      Stephen P. Jackson, Jr.                          
Title:        CFO, Treasurer, Secretary                       

 

Address:

870 Remington Drive

Madison, North Carolina 27025

Attention: President

Telecopier No.: (336) 548-7801

 

NEW BORROWERS:

 

THE MARLIN FIREARMS COMPANY

 

By:            /s/ Stephen P. Jackson, Jr.                 
Name:      Stephen P. Jackson, Jr.                          
Title:        V.P., Secretary, Treasurer                       

 

Address:

The Marlin Firearms Company

c/o Remington Arms Company, Inc.

870 Remington Drive

Madison, North Carolina 27025

Attention: Chief Financial Officer

Telecopier No.: (336) 548-7801

 

Joinder Agreement (Remington)

 


--------------------------------------------------------------------------------



 

 

 

H&R 1871, LLC

 

By:            /s/ Stephen P. Jackson, Jr.                 
Name:      Stephen P. Jackson, Jr.                          
Title:        V.P., Secretary, Treasurer                       

 

Address:

H&R 1871, LLC

c/o Remington Arms Company, Inc.

870 Remington Drive

Madison, North Carolina 27025

Attention: Chief Financial Officer

Telecopier No.: (336) 548-7801

 

 



 

Joinder Agreement (Remington)

 


--------------------------------------------------------------------------------



 

 

AGENT:

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Agent

 

By:           /s/ Bruce Rhodes                          

Name:     Bruce Rhodes                                  
Title:       Director                                           

 

 

LENDERS:

 

WACHOVIA BANK, NATIONAL

ASSOCIATION

 

By:           /s/ Bruce Rhodes                          

Name:     Bruce Rhodes                                  
Title:       Director                                           

 

BANK OF AMERICA, N.A.

 

By:          /s/ Lawrence P. Garni                   

Name:     Lawrence P. Garni                         
Title:       Sr. Vice President                          

 

 

NATIONAL CITY BUSINESS

CREDIT, INC.

 

By:          /s/ Tom Buda                                 

Name:     Tom Buda                                      
Title:       Vice President                               

 

 

 

Joinder Agreement (Remington)

 


--------------------------------------------------------------------------------



 

 

CONSENT AND REAFFIRMATION

(PLEDGOR)

 

The undersigned pledgor of the Equity Interests of Borrowers securing the
Obligations at any time owing to Agent and Lenders hereby (i) acknowledges
receipt of a copy of the foregoing Joinder Agreement and Supplement to Amended
and Restated Credit Agreement; (ii) consents to Borrowers’ execution and
delivery thereof; and (iii) affirms that nothing contained therein shall modify
in any respect whatsoever its pledge securing the Obligations and reaffirms that
such pledge is and shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Joinder Agreement and Supplement to Amended and Restated
Credit Agreement.

 

RACI HOLDING, INC.

By:            /s/ Stephen P. Jackson, Jr.                 
Name:      Stephen P. Jackson, Jr.                          
Title:        CFO, Treasurer, Secretary                       

 


--------------------------------------------------------------------------------



 

 

SUPPLEMENTS TO SCHEDULES

FOR MARLIN AND H&R TO BE ATTACHED BY BORROWERS

 

Schedule 8.1.1

Business Locations

Schedule 9.1.1

Jurisdictions in Which Each Borrower and Each Subsidiary Is Authorized to Do
Business

Schedule 9.1.4

Capital Structure

 

Schedule 9.1.5

Corporate Names

 

Schedule 9.1.9

Financial Statements

 

Schedule 9.1.12

Surety Obligations

 

Schedule 9.1.13

Tax Identification Numbers of Borrowers and Subsidiaries

 

Schedule 9.1.18

Contracts Restricting Borrowers’ and Subsidiaries’ Right to Incur Debts

Schedule 9.1.19

Litigation

 

Schedule 9.1.21

Capitalized and Operating Leases

 

Schedule 9.1.22

Pension Plans

 

Schedule 9.1.24

Collective Bargaining Agreements; Labor Controversies

 

Schedule 9.1.27

Investments

 

Schedule 9.1.28

Bank Accounts

 

Schedule 9.1.30

Environmental Matters

 

Schedule 10.2.5

Permitted Liens

 

Schedule 10.2.21

Hedging Agreements

 

 



 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 8.1.1

 

BUSINESS LOCATIONS

 

The Marlin Firearms Company

100 Kenna Drive

North Haven, Connecticut 06473

 

126 Bailey Road

North Haven, Connecticut

 

140 Elm Street

North Haven, Connecticut

 

 

H&R 1871, LLC

60 Industrial Rowe

Gardner, Massachusetts 01440

 

*Green Mountain Rifle Barrel Co1

 

*QiQihar Hawk, China2

 

 

 

* The two locations are processing sites where raw materials are shipped for
further processing

 

_________________________

1  At 12/31/07, there was $148,622 of H&R Inventory located at this site

2  At 12/31/07, there was $80,607 of H&R Inventory located at this site



 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.1

 

JURISDICTIONS IN WHICH EACH BORROWER AND EACH SUBSIDIARY IS AUTHORIZED TO DO
BUSINESS

 

The Marlin Firearms Company

Connecticut

 

H&R 1871, LLC

Connecticut, Massachusetts

 

 



 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.4

 

CAPITAL STRUCTURE

 

(i)/ (iii) Equity Interest

 

Shareholder

Jurisdiction of Subsidiary

 

Equity Interest (%)

Subsidiary

Remington Arms Company, Inc.

Connecticut

100

The Marlin Firearms Company

The Marlin Firearms Company

Connecticut

100

H&R 1871, LLC

 

 

(ii) Corporate Affiliate

 

Affiliate of The Marlin Firearms Company

Nature of Affiliation

H&R 1871, LLC

 

Subsidiary

 

 

Affiliate of H&R 1871, LLC

Nature of Affiliation

The Marlin Firearms Company

 

Shareholder

 

 



 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.5

 

CORPORATE NAMES

 

1.

Corporate Names (during 5 year period preceding the date of the Agreement):

 

The Marlin Firearms Company

 

H&R 1871, LLC

 

The following trade names:

* Harrington & Richardson

* New England Firearms

* L C Smith

 

 

 

 

2.

Mergers, consolidation etc (during 5 year period preceding the date of the
Agreement):

 

On November 10, 2000, H&R 1871, LLC entered into an Asset Purchase Agreement by
and among H&R 1871, Inc., James O. Garrison, David A. Garrison and H&R 1871,
LLC.

 

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC

SUPPLEMENT TO SCHEDULE 9.1.9

 

FINANCIAL STATEMENTS

 

[intentionally blank]

 

(accounts are not consolidated with those of Remington Arms Company, Inc. but
have been provided to Agent)

 



 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.12

 

SURETY OBLIGATIONS

 

None

 



 

 

-2-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.13

 

TAX IDENTIFICATION NUMBERS OF BORROWERS AND SUBSIDIARIES

 

 

The Marlin Firearms Company

06-0441640

 

H&R 1871, LLC

22-3762893

 

 

 



 

 

-3-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.18

 

CONTRACTS RESTRICTING BORROWERS’ AND SUBSIDIARIES RIGHT TO INCUR DEBTS

 

None



 

 

-4-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.19

 

LITIGATION

 

Marlin:

 

1.

Hardy vs. H&R 1871, et al: 2007 product liability lawsuit filed in West Virginia
State Court arising from a June 1, 2005 accident. Plaintiff claims permanent
hand damage, including partial amputation of the left thumb caused by the
exploding of the shotgun barrel. Federal Cartridge Company has also been named
as a defendant. The suit was served on Marlin on June 11, 2007 so no other
information is known at this time.

 

2.

Dichello v. Marlin Firearms: 2006 Connecticut State Court filing by a former
employee alleging employment discrimination, negligence and intentional
infliction of emotional distress. Plaintiff was out of work for non-work related
reasons. After 26 weeks absence and no indication of return plaintiff was
notified that she was being placed on inactive status, subject to medical
release. She has claimed she was sexually harassed and terminated in retaliation
for her complaints. The Court has dismissed the discrimination count for lack of
jurisdiction but allowed the other counts to proceed.

 

3.

DMJ Associates v. Capasso, et al/Exxon Mobil, et al v. Quanta, et al: In the
1970s Marlin contracted with a licensed vendor to legally dispose of certain
industrial waste. The contractor allegedly disposed of the product improperly.
An initial suit (DMJ Associates v. Capasso, et al) resulted in a settlement by
several major parties who were then granted third-party offset rights to pursue
claims against those not party to the settlement. A second suit (Exxon Mobil, et
al v. Quanta, et al) was brought by these third-party plaintiffs asserting
contribution claims against third-party defendants. Marlin and approximately
fifty other organizations have been named as contributors for remediation and
settlement payments made in connection with an industrial landfill site in Long
Island City, New York now know as the Capasso Site. This matter is in the
initial stages of discovery.

 

4.

Fernandez v. Marlin Firearms: An October 17, 2007 complaint was brought by an
employee of a temporary agency allegedly injured while operating a press on the
Marlin’s manufacturing line. The employee alleges negligence on the part of
Marlin and seeks damages for his injuries. Marlin has set up a reserve of
$35,000 for this matter.

 

5.

Mississippi Products Liability: On December 18, 2007, Marlin was contacted by a
Jackson, MS attorney alleging that the barrel of his client’s 1997 Model 30AW
split during firing three years ago. The client claims that he has suffered a
hearing loss that interferes with his job as a pharmacist. Marlin sent the
attorney its standard inquiry and is awaiting details and documentation. Marlin
has set up a reserve of $35,000 for this matter.

 



 

 

-5-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.21

 

CAPITALIZED AND OPERATING LEASES

 

None

 



 

 

-6-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.22

 

PENSION PLANS

 

 

The Marlin Firearms Company Employees’ Pension Plan

 

H&R 1871, LLC and The Marlin Firearms Company each have defined contribution
plan (401k) plan



 

 

-7-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.24

 

COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES

 

None

 



 

 

-8-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.27

 

INVESTMENTS

 

 

Borrower

Equity Interest (%)

 

The Marlin Firearms Company

H&R 1871, LLC (100%)

 

Churchill Casualty, Ltd (0.87%)3

 

H&R 1871, LLC

Sporting Activities Insurance, Ltd (2.56%)4

 

 

 

 

_________________________

3  Workers’ compensation insurance captive (as of 2/28/06, the last finalized
fiscal year end).

4  Product liability insurance captive (as of 11/30/06, the last finalized
fiscal year end).



 

 

-9-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.28

 

BANK ACCOUNTS

 

MARLIN

 

Bank

 

Location

Account No.

Account Name

Webster Bank

80 Elm Street

0009140510

Marlin-Operating

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

Webster Bank

80 Elm Street

0009140527

Marlin-Payroll

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

Webster Bank

80 Elm Street

0009140532

Marlin-Gun Service

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

Webster Bank

80 Elm Street

0178001803

Marlin-Business Money Market

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

Webster Bank

80 Elm Street
New Haven, CT 06510

0000000371

Commercial Loan Acct-Facility 159

 

 

 

 

 

 

 

 

Merrill Lynch

157 Church Street, 21st Floor

812-07U09

 

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

The Advertising Checking Bureau, Inc.

1610 Century Center Parkway

00-0842052

ACB Acct. No. 9864

 

Suite 104

 

 

 

Memphis, TN 38134

 

 

 

 

 

 

 

 

 

 

Bank of America

P.O. Box 100289
Columbia, SC 29202-3289

582-40429

Freight Payment Acct. No. 2042-2

 

 

 

 

 

H&R 1871, LLC

 

Bank

 

Location

Account No.

Account Name

Webster Bank

80 Elm Street

0009103065

H&R-Operating

 

New Haven, CT 06510

 

 

 

 

 

 

 

 

 

 

GFA Federal Credit Union

P.O. Box 468

01-20-0000002183

Checking

 

Gardner, MA 01440

 

 

 

 

 

 

 

 

 

 

GFA Federal Credit Union

P.O. Box 468

01-02-78629

Savings

 

Gardner, MA 01440

 

 

 

 

 

 

 



 

 

-10-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 9.1.30

 

ENVIRONMENTAL MATTERS

 

1.          Information disclosed in the documents listed below is incorporated
herein by reference and deemed disclosed on this Schedule 9.1.30.

 

•

Environmental Assessment Report of Marlin Firearms Facility, North Haven, CT,
prepared by ATC Associates, Inc., dated September 25, 2007

 

•

Environmental Assessment Report of H&R 1871 Firearms Facility, Gardner, MA,
prepared by ATC Associates, Inc., dated September 28, 2007

 

2.           The sale transaction will trigger the requirements of the
Connecticut Transfer Act (Section 22a-134 et seq. of the Connecticut General
Statutes) (“Transfer Act”) with respect to the Marlin’s operations in North
Haven, CT (the “North Haven Facility”). The environmental due diligence
conducted by ATC Associates Inc. (“ATC”), as reported in the ATC report entitled
Phase I Environmental Site Assessment of Marlin Firearms Company, 100 McKenna
Drive, North Haven, Connecticut 06473, dated September 25, 2007, copies of which
have been provided to the Agent, identified 24 separate areas of concern
(“AOCs”) at the North Haven Facility that the Borrower will need to investigate,
and if necessary, remediate to state of Connecticut standards under the Transfer
Act.

 



 

 

-11-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC

SUPPLEMENT TO SCHEDULE 10.2.5

 

PERMITTED LIENS

 

None

 



 

 

-12-

 


--------------------------------------------------------------------------------



 

 

THE MARLIN FIREARMS COMPANY; H&R 1871, LLC  

SUPPLEMENT TO SCHEDULE 10.2.21

 

HEDGING AGREEMENTS

 

None

 

 

 

 

-13-

 

 

 